Catón, C. J. Chase being possessed of a farm on which were growing crops, and a cabin, made an agreement with Winn to move into the cabin and take care of the crops till they ripened, and then to harvest them, and haul one-half of the product to the plaintiff’s house, or to the railroad station, and take the other half as his compensation for this service, and the whole case is resolved into the question whether Winn acquired an interest in the crops as they stood upon the ground, or before he had fully performed on his part. We do not see how it is possible to give more than one answer to this question. There is nothing like the relation of landlord and tenant here shown. Winn became the servant of Chase for the performance of a particular service, and not his tenant. He was to be paid in a particular way, but this gave him no present title to the specific pay agreed upon, any more than it would were he to have been paid in a horse, or in money. In either event he was bound to perform the service before he was entitled to demand his pay. Long before that was done, Winn found himself unable to perform, and by the mutual agreement of the parties, the contract was rescinded. The title to the entire property was all the while in the plaintiff, without a vestige of it ever having been in Winn. We think the plaintiff was undoubtedly entitled to recover for the trespass committed by the defendants. The judgment is reversed, and the cause remanded. Judgment reversed.